Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laura J. Zeman-Mullen on 03 May 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 was replaced by: 
--1. An air circulating device comprising: 
a housing having a top with at least one opening therein and a bottom with a conical shaped portion extending inward from the bottom of the housing with the conical shaped portion having a wide lower open end and a narrower upper end; 
a plurality of blades contained within the housing, wherein the plurality of blades are positioned near the bottom of the housing and directly above the conical shaped portion of the bottom of the housing; 
a motor contained within the housing for moving the plurality of blades; 
at least one support member extending from and along at least a portion of a side of the housing near the top of the housing to support the device when the device is placed on its side; and 
a plurality of air output vents contained within the side of the housing near the bottom of the housing and below the plurality of blades contained within the housing such that air expelled through the plurality of air output vents is expelled in at least two different directions.--

In claim 2 line 2, “a” was replaced by --the--
In claim 5 line 3, “an air output vent” was replaced by --at least one of the plurality of air output vents--
In claim 6 line 2, “four” was replaced by --the plurality of--
In claim 7 line 1, “closed” was replaced by --upper--

Claim 15 was replaced by:
--15.	The air circulating device of claim 1, wherein the side includes an upper portion and a lower portion, wherein the lower portion of the side includes the plurality of air output vents and is removable from the rest of the device.--

In claim 17 line 2, “the speed and the volume” was replaced by --a speed and a volume--
In claim 28 lines 3-4, “the support member” was replaced by --the at least one support member--
Claims 19-22, 24-27, and 29-31 were canceled.
Claim 32 was replaced by:
--32 	An air circulating device comprising:
a housing having a top with at least one opening therein, a bottom with a conical shaped portion extending upward from the bottom of the housing with the conical shaped portion having a wide lower open end and a narrower upper end, and a plurality of sides located between the top and the bottom of the housing;
a plurality of air output vents contained within the plurality of sides of the housing;
a plurality of blades contained within the housing wherein the blades are positioned near the bottom of the housing above the plurality of air output vents contained within the plurality of  sides of the housing and directly above the conical shaped portion of the bottom of the housing; and
a motor contained within the housing for moving the plurality of blades.--

Claim 33 was replaced by:
--33	The air circulating device of claim 32 wherein the bottom of the housing and a portion of the plurality of sides of the housing containing the plurality of air output vents located beneath the plurality of blades are removable from the rest of device.--

In claim 35 line 2, “one side” was replaced by --one of the plurality of sides--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The arrangements and configurations of the system as recited in the independent claims are novel and cannot be met without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762